Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99-B.8.93 SECOND AMENDMENT TO PARTICIPATION AGREEMENT THIS AMENDMENT effective August 1, 2007 among ING Life Insurance and Annuity Company (ING Life), Wells Fargo Funds Management, LLC (the Company), acting as the administrator for the registered open-end management investment companies (each a Fund or collectively the Funds), whose shares are or may be distributed by Wells Fargo Funds Distributor, LLC (the Distributor). WHEREAS, ING Life, Strong Investor Services, Inc. and Strong Investments, Inc. signed a Fund Participation Agreement effective August 19, 2002, as amended by the First Amendment to Participation Agreement dated October 30, 2006, to reflect the assignment of the Fund Participation Agreement to Wells Fargo Funds Management, LLC and Wells Fargo Funds Distributor, LLC, (together, the Agreement). WHEREAS, ING Life, Company and Distributor desire to amend the Agreement in accordance with the provisions of Section 11 thereof; NOW THEREFORE, in consideration of the above premises, ING Life, Company and Distributor hereby agree to amend the Agreement as follows: 1. Miscellaneous . The following information is hereby added after the information listed for To ING Life in Section 11(b) Notices, of the Agreement. Effective November 2, 2007, the above referenced information is changed to the following: Michael Eldredge ING One Orange Way, B3N Windsor, CT 06095-4774 2. Funds and Fees to ING Life . Schedule A is restated in its entirety, as attached hereto. 3. Establishment of Accounts; Availability of Fund . Schedule B is restated in its entirety, as attached hereto. 1 4. Pricing Information; Orders; Settlement . Section 2(l) of the Agreement is hereby deleted in its entirety and replaced with the following: (l) Disruptive Trading/Restrictions on Excessive Trading. The Funds have adopted policies designed to prevent frequent purchases and redemptions of any Fund shares in quantities great enough to disrupt orderly management of the corresponding Funds investment portfolio. ING Life has adopted its own excessive trading policy. ING Life has recently modified its excessive trading policy. A copy of such modified policy is attached as Exhibit I (the Policy). This Policy became effective and operational on October 16, 2007. The Company does not monitor trading in fund shares on behalf of, or in accordance with disclosed policies of, any fund groups; however, ING Life monitors individual Participant and Contract owner trading in accordance with its Policy. ING Life will use its best efforts, and shall reasonably cooperate with the Distributor and the Funds will execute any instructions from the Distributor or the Funds to restrict or prohibit further purchases or exchanges of Fund shares by an individual Participant or Contract owner who has been identified by the Distributor or the Funds as having engaged in transactions in Fund shares that violate market timing policies established by the Funds. The parties shall use their best efforts, and shall reasonably cooperate with each other to prevent future market timing and frequent trading. Additionally, the parties entered into a separate shareholder information agreement on April 16, 2007 effective October 16, 2007. ING Life agrees to provide to the Funds certain shareholder identity and transaction information upon the Funds request as provided by the shareholder information agreement executed by both parties. ING Life agrees to continue to monitor and deter excessive trading in the Funds which are available through ING Lifes variable products in accordance with ING Lifes modified excessive trading policy which is attached to and made part of said shareholder information agreement. All other terms and provisions of the Agreement not amended herein shall remain in full force and effect. (Section Intentionally Left Blank) 2 IN WITNESS WHEREOF, the parties hereto have caused this amendment to be executed in their names and on their behalf by and through their duly authorized officers as of the day and year first set forth above. ING LIFE INSURANCE AND ANNUITY WELLS FARGO FUNDS MANAGEMENT, LLC COMPANY By: /s/ Michael C. Eldredge By: /s/ A. Erdem Cimen Name: Michael C. Eldredge Name: _A. Erdem Cimen Title: Vice President Title: _Senior Vice President WELLS FARGO FUNDS DISTRIBUTOR, LLC By: /s/ Randy Henze Name: _Randy C. Henze Title: _Senior Vice President 3 Schedule A Funds and Fees to ING Life (a) Company shall pay to ING Life a fee, calculated and paid monthly in arrears, equal to the product of: (i) the product of (a) the number of calendar days in the applicable month divided by the number of calendar days in that year (365 or 366, as applicable) and (b) the percentage specified below and (ii) the average daily market value of the investment held in such Fund, or class of shares as applicable, pursuant to this Agreement computed by totaling the aggregate investment (share net asset value multiplied by the total number of held) on each day during the calendar month and dividing by the total number of days during such month. Notwithstanding the foregoing, there shall be excluded from the computation of such amount the value of shares first placed or purchased in an Account after termination of this Agreement. Fees will be paid, at Companys election, by wire transfer or by check. Each payment will be accompanied by a statement showing the calculation of the fee payable to ING Life for the month (provided that such calculation shall be limited to the following information: (i) the average daily balance by account, (ii) the annual fee rate, and (iii) the final product of the calculation) and such other supporting data as may be reasonably requested by ING Life. (b) The Funds subject to the Agreement and applicable annual fees are as follows: Class/Fund Name Annual Rate A, Advisor, and Investor Class Shares (Equity Funds) 0.55% A, Advisor, and Investor Class Shares (Fixed Income Funds) 0.45% Administrator, D, and Z Class Shares (Equity Funds) 0.35% Administrator and Z Class Shares (Fixed Income Funds) 0.25% Institutional Class Shares (Equity Funds) 0.15% Institutional Class Shares (Fixed Income Funds) 0.05% Equity Index Funds, Index Funds and Money Market Funds 0.00% Exceptions to the rates above are as follows: Class/Fund Name Annual Rate C&B Mid Cap Value A Class 0.45% C&B Large Cap Value A Class 0.35% C&B Mid Cap Value Admin Class 0.25% C&B Large Cap Value Admin Class 0.25% C&B Mid Cap Value Institutional Class 0.00% C&B Large Cap Value Institutional Class 0.00% Small Cap Value Fund  Institutional Class 0.10% (c) Fund as used in the Agreement shall be deemed to include any class of shares of any Fund. A-1 Schedule B Establishment of Accounts; Availability of Fund Variable Annuity Accounts B, C, F and I Separate Account D Exhibit I ING EXCESSIVE TRADING POLICY The ING Family of insurance 1. ING actively monitors fund transfer 2. If ING determines that an individual companies (ING), as providers and reallocation activity within its has made a purchase of a fund of multi-fund variable insurance variable insurance and retirement within 60 days of a prior round-trip and retirement products, has products to identify Excessive involving the same fund, ING will adopted this Excessive Trading Trading. send them a letter warning that Policy to respond to the demands another sale of that same fund of the various fund families which ING currently defines Excessive Trading as within 60 days of the beginning of make their funds available the prior round-trip will be deemed through our variable insurance a. More than one purchase and to be Excessive Trading and result and retirement prod-ucts to sale of the same fund (including in a six month suspension of their restrict excessive fund trading money market funds) within a 60 ability to initiate fund transfers or activity and to ensure compliance calendar day period (hereinafter, reallocations through the Internet, with Section 22c-2 a purchase and sale of the same facsimile, Voice Response Unit of the Investment Company Act fund is referred to as round- (VRU), telephone calls to the ING of 1940, as amended. INGs trip). This means two or more Customer Service Center, or other current definition of Excessive round-trips involving the same electronic trading medium that Trading and our policy with fund within a 60 calendar day ING may make available from time respect to such trading activity period would meet INGs to time (Electronic Trading is outlined below. definition of Excessive Trading: Privileges). Likewise, if ING or determines that an individual has b. Six round-trips within a twelve made five round-trips within a twelve month period. month period, ING will send them a letter warning that another purchase The following transactions are excluded and sale of that same fund within when determining whether trading twelve months of the initial purchase activity is excessive: in the first round-trip in the prior a. Purchases or sales of shares twelve month period will be deemed related to non-fund transfers to be Excessive Trading and result in (for example, new purchase a six month suspension of their payments, withdrawals and Electronic Trading Privileges. loans); According to the needs of the various business units, a copy of the b. Transfers associated with warning letters may also be sent, as scheduled dollar cost averaging, applicable, to the person(s) or entity scheduled rebalancing or authorized to initiate fund transfers scheduled asset allocation or reallocations, the agent/registered programs; representative or investment adviser c. Purchases and sales of fund for that individual. A copy of the shares in the amount of $5,000 warning letters and details of the or less; individuals trading activity may also be sent to the fund whose shares d. Purchases and sales of funds that were involved in the trading activity. affirmatively permit short-term trading in their fund shares, and movement between such funds and a money market fund; and e. Transactions initiated by a member of the ING family of insurance companies. ING Logo ING EXCESSIVE TRADING POLICY 3. If ING determines that an individual 4. Following the six month suspension 6. Each fund available through INGs has used one or more of its products period during which no additional variable insurance and retirement to engage in Excessive Trading, Excessive Trading is identified, products, either by prospectus or ING will send a second letter to the Electronic Trading Privileges may stated policy, has adopted or may individual. This letter will state that again be restored. ING will continue adopt its own excessive/frequent the individuals Electronic Trading to monitor the fund transfer and trading policy. ING reserves the Privileges have been suspended for a reallocation activity, and any future right, without prior notice, to period of six months. Consequently, Excessive Trading will result in an implement restrictions and/or all fund transfers or reallocations, indefinite suspension of the block future purchases of a fund not just those which involve the fund Electronic Trading Privileges. by an individual who the fund whose shares were involved in the Excessive Trading activity during has identified as violating its Excessive Trading activity, will then the six month suspension period excessive/frequent trading policy. have to be initiated by providing will also result in an indefinite All such restrictions and/or written instructions to ING via suspension of the Electronic blocking of future fund purchases regular U.S. mail. During the six Trading Privileges. will be done in accordance with month suspension period, electronic the directions ING receives from inquiry only privileges will be 5. ING reserves the right to limit fund the fund. permitted where and when possible. trading or reallocation privileges A copy of the letter restricting future with respect to any individual, with transfer and reallocation activity to or without prior notice, if ING regular U.S. mail and details of the determines that the individuals individuals trading activity may also trading activity is disruptive, be sent to the fund whose shares regardless of whether the individuals were involved in the Excessive trading activity falls within the Trading activity. definition of Excessive Trading set forth above. Also, INGs failure to send or an individuals failure to receive any warning letter or other notice contemplated under this Policy will not prevent ING from suspending that individuals Electronic Trading Privileges or taking any other action provided for in this Policy. www.ing.com/us www.ingretirementplans.com Insurance products, annuities and retirement plan funding that are issued by (third party administrative services may also be provided by) ING Life Insurance and Annuity Company and ReliaStar Life Insurance Company are distributed by ING Financial Advisers, LLC (member SIPC). One Orange Way, Windsor, CT 06095-4774. These companies are wholly owned, indirect subsidiaries of ING Groep N.V. Securities may also be distributed through other broker-dealers with which ING has selling agreements. Insurance obligations are the responsibility of each individual company. Products and services may not be available in all states. ©2007 North America Insurance Company C07-0613-002 (6/07) PDF.M.S.MS.1796 (8/07) Retirement Insurance Investments ING Logo
